Citation Nr: 1426178	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an increased rating for the residuals of a gunshot wound to the right shoulder, rated as 10 percent disabling until July 17, 2009, as 20 percent disabling until February 15, 2011, and as 40 percent disabling thereafter.

3.  Entitlement to an increased rating for a right shoulder scar, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to December 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and increased rating for a scar of the right arm, and increased the rating for residuals of a gunshot wound to the right shoulder from 10 to 20 percent disabling, effective, July 17 2009.  In March 2011, the RO increased that rating from 20 to 40 percent disabling, effective February 15, 2011. 

The Board has expanded the scope of the Veteran's appeal of service connection for PTSD to include any psychiatric disorder diagnosed during the appeal, as reflected on the title page, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's February 2011 VA examination to assess the severity of this right shoulder disability, the Veteran stated that he was currently in receipt of Social Security Administration disability benefits.  Those records have not been requested or obtained by the VA.  Accordingly, the appeal must be remanded for that development. 

Because the claim is being remanded, the Board finds that new VA examinations are also warranted.  With regard to the claims for increased rating, the Board notes that the most recent VA examination is dated in February 2011, three years ago.  Accordingly, because that examination is somewhat stale, a new VA examination should be obtained to assess the current severity of the Veteran's right shoulder disability and associated scars.
With regard to the claim for service connection for an acquired psychiatric disorder, the Veteran has not been diagnosed with PTSD at any time during the appeal period, and on February 2011 VA examination, it was concluded that his symptoms did not meet the requirements as set forth for a diagnosis of PTSD under the DSM-IV.  The February 2011 VA examiner also concluded that although the Veteran had been diagnosed with major depression and bipolar disorder in the past, there was nothing in the record or in his current behavior to warrant those diagnoses currently.  However, the examiner did not address the Veteran's diagnosis of an adjustment disorder with depressed mood, which was diagnosed in October 2010, during the appeal period.  At that time, the Veteran had stated that he had felt anxiety during basic training and thought that such was because of low self-confidence.  It is unclear whether the adjustment disorder was based at least in part upon that reported history.  Accordingly, a VA examiner should determine whether the Veteran's adjustment disorder was caused or aggravated by his service.  

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's award of SSA benefits, as well as any medical records relied upon concerning that award, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his residuals of a gunshot wound to the right shoulder and accompanying scar.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale. 

In addition to a full physical examination, the examiner should provide the range of motion of the right shoulder, and determine whether the shoulder exhibits weakened movement, painful motion, excess fatigability, or incoordination attributable to the disability, and express an opinion on whether pain could significantly limit functional ability during flare-ups. 

The examiner should identify any associated muscular or neurological disabilities associated with the service-connected residuals of a gunshot wound to the right shoulder.  If such exist, the severity of each neurological or muscular sign and symptom should be reported, and the nerve or muscle affected should be stated.

The examiner should identify the current severity of the Veteran's two scars on the right arm related to surgery for the gunshot wound, including the measurements of the scars, and whether they result in pain on examination, are unstable, or are deep or nonlinear. 

3.  Schedule the Veteran for a VA examination to determine the etiology of his adjustment disorder with depression, or any other psychiatric disorder found on examination.  The claims file must be reviewed, including the body of this Remand, by the examiner.  The examiner should provide the rationale for all opinions provided. 

The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's diagnosed adjustment disorder with depression (diagnosed during the pendency of the appeal) or any other psychiatric disorder found on examination, was caused or aggravated by his service, to include a documented incident in which he sustained a broken nose.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



